Hill, C. J.
1. On the trial of an accusation of selling intoxicating liquor, where the defense relied upon was that the accused had no interest whatever in the sale, but acted therein simply as agent for the purchaser, the burden is on the accused to prove how, when, and from whom he obtained the liquor; and until this is done to the satisfaction of the jury this burden is not carried. Under the facts of this case, the jury were authorized to conclude that the defense was merely a subterfuge, and that the accused was himself the seller, or at least was interested in the sale otherwise than as agent for the purchaser. Bray v. City of Commerce, 5 Ga. App. 605 (63 S. E. 596) ; Sessions v. State, 6 Ga. App. 336 (64 S. E. 1101) ; Roberts v. State, 8 Ga. App. 476 (69 S. E. 585) ; Gaskins v. State, 127 Ga. 51 (55 S. E. 1045).
2. The venue was sufficiently proved. Judgment affirmed.